Citation Nr: 0715722	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-06 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
disability/ies.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision, in which the RO, 
inter alia, denied the veteran service connection for a 
psychiatric condition, claimed as secondary to a service-
connected disability.  The veteran filed a notice of 
disagreement (NOD) in August 2004, and the RO issued a 
statement of the case (SOC) in August 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2005.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim is warranted.

In this regard, the veteran claims that he has a psychiatric 
disability that is related to a service-connected disability, 
specifically his hearing loss disability.  Under 38 C.F.R. 
§ 3.310(a), service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

The claims file includes a June 2004 VA psychiatry inpatient 
consultation treatment record from J.L., M.D., which states 
that the veteran showed signs of early dementia.  It also 
noted that the veteran "may be experiencing mild paranoid 
ideation, which is common in elderly people with hearing 
impairment."  The veteran also submitted an April 2005 
letter in which J.V., M.D. states that he had reviewed the 
veteran's claims file and noted the veteran's current 
service-connected disabilities, and that he had reviewed Dr. 
J.L.'s June 2004 treatment note.  The physician expressed his 
belief that Dr. J.L.'s report was an accurate diagnosis 
because often the elderly believe that people are plotting 
against them due to their hearing problems.  He also stated 
that in his opinion, the paranoid ideation was directly 
related to the veteran's service-connected bilateral hearing 
loss and other hearing disabilities.

The Board notes that although the medical evidence shows that 
the veteran has paranoid ideation that is related to his 
service-connected hearing loss disability, paranoid ideation 
is not shown to be a disability according to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), but, 
rather, appears to be a symptom.  Therefore, the Board finds 
that a VA examination to obtain a medical opinion-as to 
whether the veteran currently suffers from a psychiatric 
disability manifested by paranoid ideation, and, if so, the 
medical relationship, if any, between the disability and his 
service-connected disability/ies-would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim for service connection on a 
secondary basis.  See 38 C.F.R. § 3.655(a),(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO must obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Northport VAMC 
dated up to January 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Northport VAMC since January 2005, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for service 
connection.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Northport VAMC all pertinent records of 
the veteran's psychiatric evaluation 
and/or treatment, from January 2005 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claim for 
service connection for a psychiatric 
disability, as secondary to service-
connected disability/ies.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the psychiatrist 
designated to examine the veteran, and the 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.

The psychiatrist should clearly identify 
all current psychiatric disabilities.  
With respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability (a) was caused, or (b) is 
aggravated by any or all of the veteran's 
service-connected disabilities, to include 
otitis externa, tinnitus, and/or bilateral 
hearing loss.  The opinion should include 
discussion of the June 2004 VA treatment 
record from J.L., M.D., and the April 2005 
letter from the private physician, J.V., 
M.D.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a psychiatric condition, as 
secondary to service-connected 
disability/ies, in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


